United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland Heights, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0597
Issued: October 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 26, 2018 appellant, through counsel, filed a timely appeal from a December 11,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish intermittent total
disability commencing December 14, 2016 causally related to the accepted January 6, 2014
employment injury.
FACTUAL HISTORY
On January 21, 2014 appellant, then a 53-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured both hands, including her fingers, when delivering
mail in cold weather on January 6, 2014. On April 22, 2014 OWCP accepted the claim for
frostbite, bilateral hands. Appellant received continuation of pay from January 7 to February 20,
2014, and OWCP paid wage-loss compensation on the supplemental compensation rolls from
February 21 to June 15, 2014. She returned to full-duty work on June 16, 2014.
On January 9, 2017 appellant filed a claim for compensation (Form CA-7) for intermittent
disability beginning December 31, 2016. In support of her claim, she submitted a December 15,
2016 treatment note in which Dr. Daniel A. Breitenbach, an internist, noted complaints of a
tingling, stinging sensation in all fingers that began on December 14, 2016. Dr. Breitenbach
indicated that appellant’s frostbite that occurred on January 6, 2014 was exacerbated on
December 14, 2016. He noted that digits 2 through 5 of both hands blanched with pressure at the
tips. Dr. Breitenbach diagnosed superficial frostbite with pain. On an attending physician’s report
(Form CA-20) also dated December 15, 2016, he indicated by checking a box with an “x” that the
diagnosed condition was employment related due to delivering mail in the cold. On a duty status
report (Form CA-17) also dated December 15, 2016, Dr. Breitenbach advised that appellant could
not be outside in temperatures below 30 degrees.
By development letter dated January 17, 2017, OWCP indicated that it had received a time
analysis form (Form CA-7a) noting that appellant lost six hours on January 5, 2017. It noted that
appellant had been released from care in June 2014 and that to establish her current claim, she
must provide evidence to support a worsening of the accepted condition without intervening cause.
OWCP advised that, if appellant believed her current condition was due to a new work incident or
incidents, she should file an applicable traumatic injury claim (Form CA-1) or occupational disease
claim (Form CA-2). It afforded appellant 30 days to submit the necessary evidence.
In reports dated January 16, February 17, and March 23, 2017, Dr. Breitenbach noted
appellant’s continued complaints of tingling and pain in her fingertips and that she did not go
outside if the temperature was below 30 degrees. He diagnosed superficial frostbite, subsequent
encounter, and reiterated that she could not be outside in temperatures below 30 degrees.
Appellant also filed additional claims (Form CA-7) for compensation. Accompanying time
analysis forms indicated that she claimed intermittent disability compensation from December 15,
2016 through March 14, 2017.
By decision dated April 24, 2017, OWCP denied the instant claim. It noted that, following
her frostbite injury on January 6, 2014, appellant had returned to regular-duty work on June 6,
2014 and continued regular duty “for almost 18 months [sic] prior to her resumption of medical

2

care on December 15, 2016 with Dr. Breitenbach.3 OWCP indicated that, based on the record, her
current frostbite condition was due to new and intervening circumstances, either to a specific work
event or incident during a single day or work shift, or to continued or repeated exposure to elements
of the work environment over a period longer than one workday or shift. It recommended that she
file a new claim for compensation.
On May 4, 2017 appellant, through counsel, timely requested a hearing before an OWCP
hearing representative.
Dr. J. Robert Anderson, Board-certified in orthopedic and hand surgery, provided a
May 12, 2017 report.4 He noted that appellant returned almost three years after her last visit for
follow-up of a severe frostbite injury to all fingers. Dr. Anderson indicated that all wounds had
ultimately healed, and that on December 15, 2016 she delivered mail in the cold and developed
significant sharp pain in her fingers. Hand examination demonstrated that skin of both hands was
intact with no erythema, ecchymosis, or diffuse swelling, and no gross tissue loss. Fingernails
were in place. Composite flexion was full with some subjective stiffness. There was full extension
and tendons were intact by individual testing. Wrist and forearm motion was symmetric with no
pain. There was no triggering, and Watson’s and midcarpal shift tests were negative. Distal radial
ulnar joint was stable. Sensation was intact to light touch in all distributions. Dr. Anderson
diagnosed frostbite with tissue necrosis of both hands. He indicated that it was typical to have
pain with cold exposure that would be more severe in people who had a past frostbite injury and
agreed that the restrictions provided by Dr. Breitenbach were reasonable.
In April 26 and May 30, 2017 reports, Dr. Breitenbach reiterated his findings and
conclusions. In an August 1, 2017 report, he noted that appellant had a new complaint of cramping
in her foot, fingers, neck, and side of the abdomen that occurred the previous day at the end of her
route and continued at home. Following physical examination, Dr. Breitenbach diagnosed strains
of the right and left hands, left thumb, right and left ankles and foot, and neck.
During the hearing, held on October 11, 2017, appellant testified that in December 2016,
when she delivered mail in the cold, her fingers became numb, even though she had on gloves.
She maintained that this was due to frostbite, and that she missed intermittent periods of work
when the temperature fell below 30 degrees.
Following the hearing, appellant submitted a November 20, 2017 treatment note in which
Dr. Breitenbach noted that appellant again had irritation and tingling in both hands. Hand
examination demonstrated redness of digits 2 through 5 in both hands distally on the volar surfaces.
Dr. Breitenbach diagnosed superficial frostbite and recommended that she wear gloves. In a duty
3

June 2014 to December 2016 is a 30-month period.

4

Dr. Anderson initially saw appellant on January 24, 2014 when he diagnosed frostbite, bilateral hands. He
recommended that appellant wear gloves when outdoors. On February 14, 2014 Dr. Anderson indicated that extreme
finger sensitivity could continue for several months. On February 28, 2014 he noted continued significant pain. On
March 28 and April 25, 2014 Dr. Anderson indicated that appellant had been referred to pain management for
continued pain. Appellant began pain management on May 23, 2014 and hand therapy on July 2, 2014. In the last
report, dated August 8, 2014, Dr. Salim Hayek, Board-certified in anesthesiology and pain medicine, noted diagnoses
of hand pain, frostbite, and sensory neuritis.

3

status report also dated November 20, 2017, he advised that appellant could not be outside if the
temperature was below 30 degrees.
By decision dated December 11, 2017, an OWCP hearing representative denied appellant’s
claim for compensation for intermittent disability beginning December 14, 2016. She noted that
there was no medical evidence for the period between a report dated August 8, 2014 and that of
Dr. Breitenbach dated December 15, 2016, and concluded that the medical evidence of record,
including Dr. Breitenbach’s monthly reports and the May 12, 2017 report from Dr. Anderson,
were devoid of any rationalized medical opinion indicating that appellant became unable to work
in December 2016 due to the effects of the accepted January 6, 2014 employment-related frostbite
injury.
LEGAL PRECEDENT
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.5 Furthermore, whether a particular injury
causes an employee to be disabled from employment and the duration of that disability are medical
issues which must be proven by a preponderance of the reliable, probative, and substantial medical
evidence.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9

5

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

6

Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish intermittent
total disability beginning December 14, 2016 causally related to the accepted January 6, 2014
employment injury.
Appellant submitted a number of reports from Dr. Breitenbach, an attending internist, dated
December 15, 2015 to November 20, 2017 who noted appellant’s complaint of tingling, numbness,
and pain in her fingers. Dr. Breitenbach diagnosed frostbite and advised that appellant could not
work in temperatures below 30 degrees. On a December 20, 2016 attending physician’s report he
indicated by checking a box marked “x” that the diagnosed condition was employment related due
to delivering mail in the cold. Dr. Breitenbach, however, included no explanation of how this
recurrence of symptoms was caused by the January 6, 2014 employment injury, which occurred
almost three years prior.
Likewise, in his report dated May 12, 2017, Dr. Anderson merely described appellant’s
current complaints and indicated that it was typical to have pain with cold exposure. While he
indicated that Dr. Breitenbach’s restrictions were reasonable, neither physician indicated that
appellant’s finger symptoms rendered her totally disabled.
Medical evidence must be of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant which, in this case was the January 6,
2014 employment injury.10 To establish that a claimed recurrence of a condition was caused by
the accepted injury, medical evidence of bridging symptoms between the present condition and
the accepted injury must support the physician’s conclusion of causal relationship.11 There is no
medical evidence of record dated between August 8, 2014 and December 15, 2016.12
As noted by OWCP, in its April 24, 2017 decision, since there was a 30-month interval
between appellant’s return to full-duty work in June 2014 and her claim for compensation in
December 2016, it would be reasonable to assume that her condition in December 2016 was
caused by a new exposure. OWCP recommended that appellant file a new claim. The record
before the Board does not indicate that this was done.
The Board notes that counsel’s assertions on appeal regarding causal relationship are
without merit and finds that the medical evidence of record is insufficient to meet appellant’s
burden of proof to establish her disability claim.
As appellant has not submitted sufficient rationalized medical opinion evidence to establish
that she was disabled to work for intermittent periods beginning December 15, 2016 due to the
January 6, 2014 employment injury, she has failed to establish that the claimed disability was
10

See W.W., Docket No. 09-1619 (issued June 2, 2010).

11

C.W., Docket No. 07-1816 (issued January 16, 2009).

12

See C.S., Docket No. 17-1345 (issued May 24, 2018).

5

employment related. She was thus not entitled to wage-loss compensation for the claimed
periods.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish intermittent
total disability commencing December 14, 2016 causally related to the accepted January 6, 2014
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 11, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

N.R., Docket No. 14-114 (issued April 28, 2014).

6

